—In a proceeding pursuant to CPLR article 75, inter alia, to confirm an arbitration award dated July 3, 1995, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Burke, J.), entered May 16, 1996, which denied the petition and, in effect, vacated the award with leave to the parties to resubmit the matter to the arbitrators.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted to the extent that the arbitration award is confirmed, with interest, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings and the entry of an appropriate judgment in accordance with *418Matter of Meehan v Nassau Community Coll., (243 AD2d 12). Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.